Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 10/8/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15/988,906 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
While the examiner notes the same prior art as that of the previous non-final rejection, the prior art is being applied differently than in the previous non-final rejection.
Applicant’s arguments, see page 9, filed 10/24/2021, with respect to drawing objections have been fully considered and are moot in light of the recent amendments to the claims and specification.  
Applicant’s arguments, see page 9 to 12, filed 10/24/2021, with respect to specification objections have been fully considered and are moot in light of the recent amendments to the specification.  
Applicant’s arguments, see page 9 to 12, filed 10/24/2021, with respect to 35 U.S.C 112b rejections for claims 10, 11, 16, 24, 25, 26, and 36 have been fully considered and are moot in light of the recent amendments to the claims.  However, due to the manner of the amendments to the claims of 10/24/2021, new 35 U.S.C 112 b rejections have arisen. 
10/24/2021 have been fully considered but they are not persuasive. The use of substantially in claims 13 and 33 to indicate the quality of being planar are still indefinite because the requisite term of degree of being planar is not established to allow for the interpretation of how planar the surface is required to be.

Claim Objections
Claims 10-17 and 31-37 are objected to because of the following informalities:  The preamble of these claims recites "The roof structure apparatus of" whereas the independent claims 5 and 28 to which these claims are based upon recite "A roof structure heating apparatus".  The recommendation to make the record more clear is to add "heating" to these claims to overcome the objections.  Appropriate correction is required.
Claims 11 and 31 are objected to because of the following informalities:  These claims recite "hearing element" and the examiner is interpreting this to be a misspelling of "heating element" because the instant application is not relating to a hearing element as its field of endeavor.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  The recitation of "along and as part of" is being interpreted by the examiner to intend to read "along and is part of".  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 5 recites the limitations "the heating element" and "the  wall".  There is insufficient antecedent basis for this limitation in the claim. The claim will be examined as "the heating element" as reading on “an elongated, integral heating element” previously recited in clam 5.  The use of "the  wall" is not previously identified in claim 5 and as such is a new element being recited, it is recommended to further identify the structure associated with the fastener support channel wall.
Claim 12 recites the limitation "the upper arm".  There is insufficient antecedent basis for this limitation in the claim.  An upper arm of a lower outer heater cable is not previously identified anywhere in claim 12 nor in independent claim 5, as such, it is recommended to further identify the structure of the upper arm recited herein.
Claims 11, 13, 15, 16, 17, 28, 31, 36, and 37 recites the limitation "the heating element".  There is insufficient antecedent basis for this limitation in the claim. The claim will be examined as "the heating element" as reading on “an elongated, integral heating element”.
Claim 28 recites the limitation "the fastener support channel".  There is insufficient antecedent basis for this limitation in the claim.
The term “substantially” in claims 13 and 33 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The recitation of “substantially planar” is indefinite because the definition of planar according to Merriam-Webster is 1: of, relating to, or lying in a plane; and 2: two-dimensional in quality. It is possible that the term substantially is .
Claims 6, 10-17, 29-37 are rejected for dependence from 1 or more of the above claims.

Potentially Allowable Subject Matter
The following is a statement of reasons for the indication of potentially allowable subject matter:  
With respect to claim 5, the present invention maybe allowed over the prior art of record because the prior art does not show the claimed The roof structure heating apparatus which includes wherein the fastener support channel wall forms a second channel on a bottom side of the wall and wherein a width of the fastener support channel wall is wider than a width of one of the one or more fasteners.  The claims currently are rejected under 112b, as stated above, and thus allow ability may be affected by the correction of such correction of such as it may change how prior art can be applied to the claims
With respect to the remaining independent claims, as somewhat similar recitations are present therein, the above comments presented with respect to claim 5, are applicable where appropriate to said claims.
	The closest prior art of record is discussed hereafter:
	Bylin
	Reitmaier US4258703A
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a device comprising wherein the fastener support channel wall forms a second channel on a bottom side of the wall and wherein a width of the fastener support channel wall is wider than a width of one of the one or more fasteners  as recited in Claim 5.
          The closest prior art references of record are Bylin, Reitmaier US4258703A.  While Bylin and Reitmaier do disclose A roof structure heating apparatus comprising: an elongated, integral heating element mountable above a planar underlying roof structure and having (i) an upper heating panel, (ii) at least one heating cable channel extending along a lateral length of the heating element, and downwardly from the upper heating panel, and (iii) a fastener support channel extending downwardly from the upper heating panel, the fastener support channel including a support arm that extends downwardly to contact the planar underlying roof structure and a wall connected to and extending laterally from the support arm and spaced from said upper heating panel at less than the depth of the at least one heating cable channel; wherein the elongated, integral heating element is mountable to the planar underlying roof structure using one or more fasteners, and. Bylin and Reitmaier do not disclose wherein the fastener support channel wall forms a second channel on a bottom side of the wall and wherein a width of the fastener support channel wall is wider than a width of one of the one or more fasteners. Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's dependent claim 5, and since the prior art of record does not teach and render obvious of having wherein the fastener support channel wall forms a second channel on a bottom side of the wall and wherein a width of the fastener support channel wall is wider than a width of one of the one or more fasteners, thus claim 5 reads over the prior art of record and is considered to have allowable subject matter. It is further recommended by the examiner to fix the 112b and claim objections noted above.

With respect to claim 28, the present invention maybe allowed over the prior art of record because the prior art does not show the claimed The roof structure heating apparatus which includes wherein the fastener support channel side extends downwardly below the wall, forming a second channel on a bottom side of the wall, and wherein a width of the fastener support channel floor is wider than a width of one of the one or more fasteners.  With respect to the remaining independent claims, as somewhat similar recitations are present therein, the above comments presented with respect to claim 28, are applicable where appropriate to said claims.
	The closest prior art of record is discussed hereafter:
	Bylin
	Reitmaier US4258703A
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a device comprising wherein the fastener support channel side extends downwardly below the wall, forming a second channel on a bottom side of the wall, and wherein a width of the fastener support channel floor is wider than a width of one of the one or more fasteners as recited in Claim 28.
          The closest prior art references of record are Bylin, Reitmaier US4258703A.  While Bylin and Reitmaier do disclose A roof structure heating apparatus comprising: an elongated, integral heating element mountable above a planar underlying roof structure and having (i) an upper heating panel, (ii) at least one heating cable channel extending along a lateral length of the heating element and downwardly from the upper heating panel, the at least one heating cable channel having a lower extremity spaced apart from the upper heating panel, and (iii) a fastener support channel extending downwardly from the upper heating panel and laterally along the heating cable channel, the fastener support channel consisting of a fastener support channel side that extends laterally along and spaced apart from the at least one heating cable channel and downwardly from the upper heating panel, and a wall that extends between the fastener support channel side and a side of the at least one heating cable channel, the wall being spaced apart from the upper heating panel less than the lower extremity of the at least one heating cable channel; wherein the elongated, integral heating element is mountable to the planar underlying roof structure using one or more fasteners, Bylin and Reitmaier do not disclose wherein the fastener support channel side extends downwardly below the wall, forming a second channel on a bottom side of the wall, and wherein a width of the fastener support channel floor is wider than a width of one of the one or more fasteners. Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's dependent claim 28, and since the prior art of record does not teach and render obvious of having wherein the fastener support channel side extends downwardly below the wall, forming a second channel on a bottom side of the wall, and wherein a width of the fastener support channel floor is wider than a width of one of the one or more fasteners, thus claim 28 reads over the prior art of record and is considered to have allowable subject matter. It is further recommended by the examiner to fix the 112b and claim objections noted above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763